Citation Nr: 0419918	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-02 544	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as a throat and lung disorder, due to 
herbicide exposure.

2.  Entitlement to service connection for a liver 
disorder due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder 
due to herbicide exposure.

4.  Entitlement to service connection for a thyroid 
disorder due to herbicide exposure.

5.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1969 to November 1970.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in 
September 2000 and February 2002, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

After reviewing the record, the Board is of the opinion 
that the issue of entitlement to service connection for a 
skin disorder requires further development.  Accordingly, 
at the end of this decision, that issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The veteran was exposed to herbicides during his 
service in the Republic of Vietnam.

2.  Respiratory disability, diagnosed primarily as 
chronic obstructive pulmonary disease (COPD), was first 
manifested many years after service; and there is no 
competent evidence that it is the result of herbicide 
exposure in service.

3.  The veteran does not have a current liver disorder.

4.  A thyroid disorder, diagnosed primarily as 
hypothyroidism, was first manifested many years after 
service; and there is no competent evidence that it is 
the result of herbicide exposure in service.

5.  A psychiatric disorder, diagnosed primarily as 
depression, was first manifested many years after 
service; and there is no competent evidence that it is in 
any way related thereto.

6.  The veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Respiratory disability is not the result of herbicide 
exposure in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(e) (2003).

2.  The claimed liver disorder is not the result of 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2003).

3.  A thyroid disorder is not the result of herbicide 
exposure in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(e) (2003).

4.  A psychiatric disorder, including the claimed PTSD, 
is not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)).  This law and its implementing 
regulations redefined the obligations of the VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

Relevant to the duty to notify, the Court has indicated 
that notice under the VCAA must be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
particular, the VA had to ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, 
i.e., something to the effect that he should give the VA 
everything he has pertaining to his claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini, No. 01-944 (U.S. Vet. App. June 24, 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By virtue of information contained in an April 2001 
letter, the VA informed the veteran of the VCAA, what 
evidence was necessary to support his various claims, 
that he would need to furnish necessary information and 
evidence, including, but not limited to, doctor's 
records, medical diagnoses, and medical opinions, as well 
as the names and addresses of doctors who treated him for 
such disorders; and, generally, requested that he submit 
evidence relevant to his claims.  The VA further informed 
the veteran that it would help him try to get such things 
as medical records, employment records, or records from 
other federal agencies.  

Specifically, the RO informed the veteran that in order 
to determine whether there had been a disease or injury 
in service, it would obtain and review the veteran's 
service medical records, as well as any other necessary 
military service records.  In order to determine whether 
the veteran had a current physical or mental disability, 
the VA stated that it would get and review the following:  
1) any VA medical records or other treatment records the 
veteran told the VA about; 2) statements from the veteran 
or other people describing his symptoms of physical or 
mental disability; and 3) any medical records or opinions 
showing a relationship between the veteran's current 
physical or mental disability and any injury, disease, or 
event in service.  

The VA informed the veteran that it needed medical 
information material to his claim that it had not already 
obtained.  The VA noted that the veteran could get such 
records and send them to the VA or that the VA could 
request such records for him.  He was notified that if he 
wished the VA to obtain medical records, he would have to 
authorize medical personnel to release such records by 
using VA Form 21-4142.  In so doing, he was to identify 
the name and address of the person, agency or company 
having such records; the appropriate time frame covered 
by the records; and, in the case of medical records, the 
condition for which the veteran was treated.  

The VA set forth time frames for the veteran to submit 
his information or evidence, as well as the potential 
consequences for failing to do so.  The VA also notified 
him  of what to do if he had questions or needed 
assistance and provided a telephone number and computer 
site where he could get additional information.  Finally, 
the veteran was informed that a copy of the April 2001 
letter had been sent to his appointed representative and 
that he could also contact them for additional 
assistance.

In addition to the April 2001 letter, the Statements of 
the Case (SOC's), issued in February and July 2002, and 
the Supplemental Statement of the Case (SSOC), issued in 
April 2003, notified the veteran and his representative 
of the evidence necessary to substantiate his claims of 
entitlement to service connection.  Indeed, the SOC, 
issued in February 2002, and the SSOC set forth the 
relevant text of 38 U.S.C.A. §§ 5102, 5103, 5103A and/or 
38 C.F.R. § 3.159.  That text further informed the 
veteran of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  

In view of the above, the Board finds that the VCAA 
notice requirements have been met.  With respect to the 
psychiatric disorder claim, even though the notice 
provided in April 2001 was not given prior to the first 
RO adjudication of this claim, the notice was provided 
prior to the most recent adjudication of the claim and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and the RO did, in fact and as alluded to 
above, conduct a de novo review of the claim.  See, the 
SOC issued to the veteran in February 2002.

With regard to the duty to assist, it is noted that the 
following evidence has been received in support of the 
veteran's appeal:  his service medical records; 
employment records, dated from April 1968 through 
July 1978; letters from D. B. S., M.D., dated in July and 
August 1989; records from St. Elizabeth Medical Center, 
reflecting the veteran's treatment in August 1989 and May 
2001; records reflecting the veteran's outpatient 
treatment at the VA from August 1999 through May 2003; 
the report of a psychiatric examination, performed by the 
VA in December 2001; and the transcript (T.) of the 
veteran's September 2003 hearing.

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that he has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support the issues of 
entitlement to service connection for respiratory 
disability; a thyroid disability; a liver disability; and 
psychiatric disability.  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him 
in the development of his claims of entitlement to 
service connection for respiratory disability; a thyroid 
disability; a liver disability; and psychiatric 
disability.  Therefore, with respect to those issues, the 
Board will proceed to the merits of the appeal.  


II.  Facts and Analysis

A.  The Herbicide Claims

The veteran claims that his respiratory disability, 
thyroid disorder, and liver disorder are the result of 
his exposure to Agent Orange in service.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may, however, 
be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As noted above, in order to establish service connection 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
In this regard, it should be noted that as a layman, the 
veteran is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period from 
January 9, 1962, through May 7, 1975, will be presumed to 
have been exposed to herbicides (e.g., Agent Orange).  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(III).  If 
a veteran was exposed to herbicides during active 
military service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) 
are met even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  

A presumption of service connection for a particular 
disability based on exposure to herbicides does not 
attach, unless specifically so determined by the 
Secretary of the VA.  See 59 Fed. Reg. 341 (1994); 61 
Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 (Nov. 2, 
1999); and 67 Fed. Reg. 42,600 (June 24, 2002).  That 
fact, however, does not preclude the veteran from showing 
a direct link between the disability in question and 
service.  38 C.F.R. § 3.303(d); see, e.g., Combee v. 
Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the veteran had service in the Republic of 
Vietnam, during the applicable time period.  There is no 
competent evidence that he was not exposed to herbicides; 
and therefore, the Board will concede that he had such 
exposure.  Exposure by itself, however, is not sufficient 
to support a grant of service connection.  Rather, there 
must be competent evidence of residual disability.  

i.  The Liver Disorder

During his September 2003 hearing, the veteran testified 
that prior to service, he had had hepatitis and that his 
liver was enlarged.  T. at 9.  Recent VA medical records, 
such as those dated in August and November 1999 and 
July 2000, show abnormal liver function tests and/or 
fatty infiltration of the liver.  While being treated for 
respiratory problems at St. Elizabeth Medical Center in 
May 2001, a nurse reported that the veteran had a history 
an enlarged liver from Agent Orange.  That report, 
however, was taken from information provided by the 
veteran, rather than a review of his medical records.  
Indeed, his medical records are negative for any findings 
of an enlarged liver.  A bare transcription of a lay 
history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

Despite the foregoing abnormalities, the record is 
completely negative for a diagnosis of a chronic liver 
disorder.  In this regard, it should be noted that 
screening has been negative for hepatitis B and the 
hepatitis C virus (see, e.g., VA treatment records, dated 
in November 1999 and July 2000).  Absent competent 
evidence of current liver disability, the veteran cannot 
meet one of the requirements for service connection.  
Accordingly, service connection for the claimed liver 
disorder must be denied.  

ii.  The Respiratory Disability and Thyroid Disorder

Unlike the claimed liver disorder, the evidence, such as 
a VA hospital report dated in May 2001; the report of the 
December 2001 VA examination; and VA outpatient treatment 
records dated in June 2002 and April 2003, does show that 
the veteran has chronic respiratory disability (primarily 
COPD and sleep apnea) and a chronic thyroid disorder 
(hypothyroidism).  None of those disabilities, however, 
is presumed to be related to herbicide exposure; and 
there is no competent evidence of a direct relationship 
between any of those disabilities and service.  Absent 
such a nexus, service connection is not warranted for 
either of those disorders.  

B.  Psychiatric Disability

The veteran also seeks entitlement to service connection 
for psychiatric disability, including PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(f) (2003); See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A review of the evidence discloses that psychiatric 
disability, diagnosed primarily as depression, was first 
manifested in the late 1980's (see the July 1989 report 
from D. B. S., M.D.), many years after the veteran's 
discharge from service.  There is no competent evidence, 
however, that such disorder is in any way related to 
service.  Indeed, the December 2001 VA psychiatric 
examination, which was performed largely to determine the 
nature and etiology of any psychiatric disorder found to 
be present, did not establish such a relationship.  

Moreover, there is no competent evidence that the veteran 
actually has PTSD.  Although PTSD has been reported by 
history (see, e.g., the report of VA outpatient 
treatment, dated in May 2001), such diagnosis has not 
been clinically established.  Indeed, during the December 
2001 VA psychiatric examination, the examiner looked 
specifically for such disorder.  Despite some 
manifestations of PTSD, the examiner concluded that the 
veteran's symptoms did not warrant a finding of PTSD.  
Rather, he found that the veteran had many physical 
symptoms, such as hypothyroidism and sleep apnea which 
contributed to and explained some of the veteran's many 
symptoms.  

Absent the requisite diagnosis, service connection for 
PTSD is denied.  In arriving at this decision, the Board 
notes that the veteran has reported several stressful 
experiences in Vietnam.  However, without a diagnosis of 
PTSD, there is no need to establish whether such 
stressors actually occurred. 

With respect to the foregoing determinations, the Board 
has also considered the veteran's request for an 
examination to determine what is wrong with him (T. at 
20).  In this case, however, the record does not show 
that the evidence is inadequate for rating purposes.  
Indeed, there is simply no competent evidence to suggest 
that any of the foregoing disorders are related to 
service.  The only reports to the contrary come from the 
veteran.  As a layman, however, he is not qualified to 
render an opinion which requires medical expertise, such 
as the diagnosis or time of onset of a particular 
disability.  Espiritu.  Accordingly, there is no basis to 
schedule a VA examination to further evaluate his claims 
for service connection for a respiratory disorder, liver 
disorder, thyroid disorder, or psychiatric disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002).


ORDER

Entitlement to service connection for respiratory 
disability, claimed as a throat and/or lung disorder, due 
to herbicide exposure is denied.

Entitlement to service connection for a liver disorder 
due to herbicide exposure is denied.

Entitlement to service connection for a thyroid disorder 
due to herbicide exposure is denied.

Entitlement to service connection for psychiatric 
disability, including PTSD is denied.




REMAND

The veteran also seeks entitlement to service connection 
for a skin disorder.  He maintains that such disorder is 
the result of exposure to Agent Orange in the Republic of 
Vietnam.

VA outpatient treatment records, dated in November 1999, 
show that the veteran had a diagnosis of folliculitis.  
More recent VA treatment records, such as those dated in 
June 2002 and March 2003, show that he currently has dry 
skin.  He has not, however, had a VA examination to 
confirm the nature and etiology of his skin problems.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

In light of the foregoing, additional development of the 
record is warranted.  Accordingly, this appeal is 
remanded for the following actions:

1.  Schedule the veteran for a 
dermatologic examination to determine 
the nature, etiology, and extent of 
any skin disorder found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  If a skin disorder is 
diagnosed, the examiner must identify 
and explain the elements supporting 
the diagnosis.  The examiner must 
also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that such 
disability is the result of the 
veteran's exposure to Agent Orange in 
the Republic of Vietnam.  The 
rationale for all opinions must be 
set forth in writing.

2.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to service-connection for skin 
disorder.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on such 
issue.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



